—In an action to recover damages for wrongful death and *561personal injuries, etc., the defendant Joseph Baker, doing business as J.B. Inexpensive Tree & Lawn Service, appeals from an order of the Supreme Court, Nassau County (Parga, J.), dated December 7, 2001, which denied his motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against him.
Ordered that the order is affirmed, without costs or disbursements.
There are issues of fact requiring the denial of summary judgment. Ritter, J.P., Goldstein, Crane and Mastro, JJ., concur.